Citation Nr: 1816329	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  12-20 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to July 1977.

 This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In April 2014, the Veteran and his spouse testified at a personal hearing before a Veterans Law Judges at the RO.  In January 2018, the Veteran and his spouse testified at a videoconference hearing before the undersigned Veterans Law Judges.  Transcripts of both hearings are of record.


REMAND

The Veteran has asserted that he began to have hearing problems following a septorhinoplasty in service.  The Veteran also claims that his hearing loss is due to noise exposure in service.  The Veteran stated that while he was on active duty, he worked as a helicopter repairman.  Therefore, he has stated that he was exposed to a lot of loud noises from helicopter engines.  The Veteran's service personnel records confirm that his military occupational specialty was helicopter repairman.  The Board finds his statements credible regarding noise exposure in service.  

The Veteran underwent VA examination in January 2016.  The examiner did not address the Veteran's assertion that his hearing loss began following the septorhinoplasty he had in service.  The examiner also did not offer any explanation regarding the role in-service noise exposure may have played in the Veteran's current hearing loss other than to remark that the Veteran's service medical records indicated normal hearing at entrance and separation.  The Board found the examination report to be inadequate and remanded the claim to obtain an addendum opinion from the January 2016 examiner concerning the Veteran's demonstrated hearing loss.

The examiner provided an addendum opinion in December 2016.  The examiner opined that the Veteran's bilateral hearing loss was less likely as not caused by or a result of service.  The audiologist noted that there was no evidence of hearing loss in service, and VA records did not report complaints of hearing loss prior to 2010.  The examiner indicated that the Veteran had a history of post-military occupational noise which was more likely the cause of his current hearing loss.  The examiner stated that it was unlikely that the Veteran's hearing loss was related to a septorhinoplasty because the hearing loss was hearing loss was sensorineural in nature and not conductive.  The examiner reiterated that there were no reports or complaints of hearing loss noted.

The Board finds the December 2016 addendum report to be inadequate for adjudicative purposes.  The Board notes a series of papers by Sharon Kujawa at the Department of Audiology of the Massachusetts Eye and Ear Infirmary, which shows that even in the presence of a fully recovered temporary threshold shift, hair cells are damaged.  That study indicates that while people have a finite number of hair cells at any given frequency only a portion of those cells are needed for what we measure as normal hearing, and the remainder could be considered a protective mechanism.  That study also suggests that as people age, those hair cells are damaged, and if the redundant cells are not there, the individual experiences a greater hearing loss.  The December 2016 examiner did not address those research papers in the report.  The examiner also again relied upon a showing of normal hearing loss at separation to support a negative finding.  That has been found to be an inadequate basis for a negative finding in claims for service connection for hearing loss.  Therefore, the Board finds that a medical opinion from an otolaryngologist is necessary prior to the final adjudication of this matter.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary releases, obtain all relevant VA and private treatment records not already associated with the claims file.  All attempts to locate records must be documented in the claims file.

2.  Then, schedule the Veteran for a VA examination for an opinion on whether any hearing loss disability is as likely as not (50 percent or greater probability) related to noise exposure in service.  The examination should be conducted by an otolaryngologist.  The Veteran was exposed to loud noise during service.  A hearing test and the Maryland CNC word recognition test must be conducted.  The examiner must review the claims file and should note that review in the report.  The Board notes that the Veteran was not diagnosed with hearing loss at separation or during service, but that is not dispositive on the issue of whether current hearing loss is related to acoustic trauma in service.  The examiner is asked to provide comment on the impact on the opinion, if any, of the line of research conducted by Dr. Sharon G. Kujawa, including the following: 

(a)  "Acceleration of Age-Related Hearing loss by Early Noise Exposure: Evidence of a Misspent Youth" by S. Kujawa, M.D., and M. C. Liberman (2006). - J Neurosci. 2006 Feb 15; 26(7): 2115-2123. 

(b)  Kujawa SG, Liberman MC (2009) Adding insult to injury: cochlear nerve degeneration after "temporary" noise-induced hearing loss. J Neurosci. 2009 Nov 11;29(45):14077-85. 

(c)  Lin HW, Furman AC, Kujawa SG and Liberman MC (2011) Primary neural degeneration in the guinea pig cochlea after reversible noise-induced threshold shift. JARO 12:605-616.

(d)  Furman AC, Kujawa SG, Liberman MC (2013) Noise-induced cochlear neuropathy is selective for fibers with low spontaneous rates. J. Neurophysiol.110, 577-586.

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



	                         __________________________________________
Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

